On December 3, 1998, the relator, David Rivera, aka Brian Andrade, commenced this procedendo action against the respondent, Judge Shirley Strickland Saffold, to compel the judge to rule on his motion for termination of imprisonment/declaratory judgment, which he alleged had been filed in February 1997, in the underlying case, State of Ohiov. David Rivera, Cuyahoga County Common Pleas Court Case No. CR-213345. On December 29, 1998, the judge, through the Cuyahoga County Prosecutor, moved for summary judgment because there is no duty to rule on a motion which was never filed. Attached to the motion for summary judgment was a copy of the docket from the underlying case; the docket showed that nothing was filed in the underlying case since January 1987. Mr. Rivera never filed a response to the motion for summary judgment. The docket establishes that the subject motion was not filed in the underlying case; thus, there is no duty upon the respondent to rule on Mr. Rivera's motion. The court grants the judge's motion for summary judgment.
Additionally, the relator failed to support his complaint with an affidavit "specifying the details of the claim" as required by Local Rule 45(B)(1)(a). State ex rel. Wilson v.Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077, unreported and State ex rel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899, unreported.
Accordingly, the court grants the respondent's motion for summary judgment and denies the writ. Costs assessed against the relator.
ANN DYKE, J., CONCURS.
                                _______________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE